ICJ_063_ContinentalShelf_TUN_LBY_1982-02-24_JUD_01_ME_01_EN.txt. 95

SEPARATE OPINION OF JUDGE AGO
[Translation]

1. Tentirely concur in the conclusion reached by the Court in defining as
it has the method to be applied for the delimitation of the respective areas
of continental shelf to be attributed to Tunisia and Libya. I especially
approve the Court’s endorsement, by so large a majority, of the idea that
the “area of delimitation” must be considered as composed of two distinct
sectors (para. 14), with the first being predominantly characterized by the
fundamental unity of the east-northeast direction of the Libyan and
Tunisian adjacent coasts, from Ras Tajoura to Ras Ajdir and from Ras
Ajdir to the westernmost point of the Gulf of Gabes, and the second, on the
other hand, by the quasi-opposite relationship of the coasts of the two
countries as from the point last mentioned, at which the Tunisian coast,
with the Sahel promontory, veers north-east in the direction of Ras
Kaboudia. As is only consistent, I am wholly gratified to note that the
Court has concluded from this that it must, for these two sectors, adopt two
delimitation lines at different angles, the first running perpendicular to the
coastline and notionally linking the endpoint of the land frontier with the
point where the line in question intersects the parallel passing through the
western extremity of the Gulf of Gabes (34° 10’ 30”), and the second
running seaward from that point at a bearing of 52° to the meridian. For I
feel that the delimitation resulting from the adoption of this broken line in
two segments constitutes, in the light of all the possible factors to be taken
into account in the circumstances, a good illustration of that “equitable
solution” which the final text of Article 83 of the 1981 draft convention on
the Law of the Sea indicates as the result to be attained by a delimitation
carried out between two States with adjacent or opposite coasts.

2. On the other hand, I have a few reservations with regard to the
justification given for the inclination of the line in question, in particular
where its first segment is concerned. The Judgment bases itself in the first
place, for the purposes of that justification, on a finding of fact : namely
that, up to 1974 — considering only the area within 50 miles of the coast-
line, one could say up to the present time — the two States Parties to the
dispute spontaneously adopted as the eastern limit of the Tunisian licences
and concessions for hydrocarbon exploration and exploitation, and as the
western limit of the Libyan licences and concessions, a line running from
Ras Ajdir at a bearing of 26° to the meridian and consequently more or less
perpendicular to the coastline. It is only by way of supplementary justi-
fication that reference has also been made to a historico-juridical argument
drawn from the modus vivendi — to employ the same term as the Judgment

81
CONTINENTAL SHELF (SEP. OP. AGO) 96

— which existed between the Powers responsible for the external relations
of the two countries concerned before their accession to independence and
was consecrated by the de facto observation of a boundary between the two
countries’ respective maritime jurisdictions over fishing, in particular
sponge-fishing. This boundary also followed a line perpendicular to the
coastline at the point of intersection with the land frontier.

3. Truth to tell, Iam unable to share the opinion of the majority of the
Court concerning the alleged absence of any genuine “maritime boun-
dary” between the two countries during the period preceding decoloniza-
tion. It is an established fact that in 1914 Italy, which had acquired
sovereignty over the territories of Tripolitania and Cyrenaica through their
cession to it by the Ottoman Empire under the 1912 Treaty of Lausanne,
proposed to the authorities responsible for the external relations of the
Regency of Tunisia under the French protectorate the adoption as a limit
between the maritime activities of the two countries of a line being the
“normal to the general direction of the coastline” and bearing approxi-
mately north-northeast. And it is likewise an established fact that the
Protectorate authorities, when this proposal had been submitted to them,
did not insist on the adoption of a line bearing north-east at 45° and made
no opposition to the implementation — provisional or otherwise — by the
Italian authorities of the Government of Tripolitania of the maritime
boundary they had proposed. It is not known whether, in the years which
followed, there was any exchange of diplomatic correspondence on the
subject between the two countries, but the conclusive fact appears to me to
be that on 16 April 1919 the Italian Government of Tripolitania and
Cyrenaica issued “Instructions for the surveillance of maritime fishing in
the waters of Tripolitania and Cyrenaica” and that Article 3 of these
Instructions — which the Judgment itself quotes in paragraph 93 — stated
literally as follows :

“As far as the sea border {confine di mare] between Tripolitania and
Tunisia is concerned, it was agreed /fu convenuto] to adopt as a line of
delimitation the line perpendicular /normale] to the coast at the
border point, which is, in this case, the approximate bearing north-
northeast from Ras Ajdir.”

Given the official and public character of these “Instructions”, it is
unthinkable that they should not have been known to the authorities of the
neighbouring Protectorate, which would not have failed to remonstrate
with Tripoli and Rome if the assertion as to what had been “agreed” on the
subject of the “sea border” between Tunisia and Libya had aroused any
objection or disagreement on their part. I also note that the “Instructions”
in question were not confined to recalling the existence of an “agreed” sea
border but extended the boundary for the purposes of fishing surveillance,
along a line perpendicular to the coastline, well beyond the extent of the
three-mile territorial sea. It is of no avail to object against all this that, over
a distance of eight miles on the near side of Tripolitania’s maritime bor-

82
CONTINENTAL SHELF (SEP. OP. AGO) 97

derline with Tunisia, just as in the case of that of Cyrenaica with Egypt, the
Instructions provided that foreign vessels found not to possess a fishing
licence duly issued by the Italian maritime authorities would be liable to be
ordered away but not to the graver sanction of seizure. This concession was
motivated simply by a desire to avoid disputes as to the actual position of
the vessel at the time of the infringement and therefore did not affect the
determination of the maritime border in the slightest. As the Judgment
recalls in paragraph 94, the Maritime Director for Tripolitania subse-
quently had occasion to confirm these same regulations by the Instructions
on maritime surveillance of 25 June 1931, which, once again, did not arouse’
the least reservation or objection on the part of the relevant authorities in
the Protectorate.

4. In my view, all these facts go to prove the undeniable existence at that
time, on the part of those authorities, of an acquiescence in the proper
sense of the term, connoting consent evinced by inaction or, as MacGib-
bon well expresses it, by “silence or absence of protest in circumstances
which generally call for the positive reaction signifying an objection”
(“The Scope of Acquiescence in International Law”, British Year Book of
International Law, XXXI, 1954, p. 143) or then again, as Sperduti says, by
“the passivity observed towards a situation by a person .. . who had been
entitled to object to it” (“Prescrizione, consuetudine e acquiescenza in
diritto internazionale”, Rivista di diritto internazionale, 1961). In the cir-
cumstances, there was nothing surprising in this absence of negative reac-
tion, considering that the adoption of a sea border representing “the
drawing of a perpendicular to the coast at the point of its intersection with
[the] land frontier” (C.J. Reports 1969, p. 34, para. 51) indisputably
constitutes, in relation to a coastline with the characteristics of the African
coast on either side of Ras Ajdir, the most equitable method of delimita-
tion and the one which best safeguards the equality of the rights of the two
adjacent countries. It is therefore, I conclude, difficult to deny that, up to
the time of Libya’s and Tunisia’s accession to independence, it was no mere
embryonic maritime boundary, lacking any definitive effect, that existed
between the two countries, but a genuine delimitation which first and
foremost concerned their respective territorial waters but which also
extended considerably farther, if only for the purpose of delimiting the
respective surveillance zones for maritime fishing.

5. I am accordingly convinced that the order and hierarchy of the
arguments put forward by the Court to justify adoption of the practical
method it selected for indication to the Parties, as governing the determi-
nation of the first segment of the line delimiting the areas of continental
shelf appertaining respectively to Tunisia and Libya, should have been
reversed. The existence of a delimitation extending beyond the outer limit
of the territorial waters, a delimitation which for four decades prior to the
accession of the two States to independence was respected without any
difficulty arising, should, I feel, have been considered as the basic fact

83
CONTINENTAL SHELF (SEP. OP. AGO) 98

which it was also incumbent upon the Parties to observe after indepen-
dence, by virtue of the same principles of general international law in the
succession of States, and the same principles proclaimed by the Organi-
zation of African Unity, which the Court has evoked where the land
frontier of 1910 is concerned. In saying this, I do not in any way intend to
minimize the importance of the fact that, in granting licences and con-
cessions for the exploration and exploitation of the hydrocarbon resources
of the subsoil of the sea-bed, the Parties, up to a certain date and as far as a
certain latitude, both kept to the same perpendicular to the coastline. All I
wish to say is that it is this second fact which strikes me as supplementing
and, above all, confirming the first, rather than the reverse. The continuity
noted in the conduct of the Parties concerned, throughout two distinct
successive periods, reveals to my mind that Tunisia and Libya, when
granting licences and concessions for the exploration and exploitation of
the hydrocarbon resources of the subsoil of the sea-bed, were both impli-
citly aware of the existence of a particular delimitation line which had
traditionally served as a maritime boundary between them and, logically,
could not but apply also, as duly extended out to a certain distance from
the two adjacent coastlines, to the determination of the new boundary
between the respective areas of continental shelf.

6. In other words, the existence of a roughly continuous line, following a
direction perpendicular to the coastline or, more precisely, a bearing of 26°
to the meridian, a line along which, south of the 34th parallel at least, the
licences and concessions granted by the two bordering States are juxta-
posed without overlap, acquires in my view its full proper value, for the
purpose of the desired solution to the problem of delimiting the respective
continental shelf areas of those States, if it is realized that it is simply
grafted upon the other line, already historically and legally established,
which itself constitutes the delimitation of the territorial waters and the
zones of fishing surveillance. In point of fact, it can be said that just one
and the same line is involved. This line, originally devised to serve certain
specific and limited purposes, has in fact simply been extended more
recently to serve new and more important ends ; there is therefore every
inherent justification for considering it — in the sector to which my words
relate — as the single delimitation line of the waters, sea-bed and subsoil
between the two neighbouring States. Seen from that viewpoint, I believe
that the reasoning, valid in itself, which has been put forward in support of
the Court’s decision — to which, as I have said, I entirely subscribe — will be
seen to emerge reinforced.

(Signed) Roberto AGo.

84
